UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-36364 TPG Specialty Lending, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-3380000 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer
